                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JIMMIE LEE HARRISON,

                       Plaintiff,                    Case No. 1:20-cv-271

v.                                                   Honorable Paul L. Maloney

UNKNOWN CLARK et al.,

                       Defendants.
____________________________/

                          OPINION DENYING LEAVE
                TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. The Court initially granted leaved to proceed

in forma pauperis. (ECF No. 3.) However, because Plaintiff has filed at least three lawsuits that

were dismissed as frivolous, malicious or for failure to state a claim, he is barred from proceeding

in forma pauperis under 28 U.S.C. § 1915(g). The Court therefore will vacate the earlier order

allowing Plaintiff to proceed in forma pauperis and order Plaintiff to pay the $400.00 civil action

filing fee applicable to those not permitted to proceed in forma pauperis. This fee must be paid

within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff fails to pay the

fee, the Court will order that this case be dismissed without prejudice. Even if the case is

dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d 378,

380-81 (6th Cir. 2002).
                                            Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In three of his

cases, all of his claims were dismissed because they were frivolous, malicious or failed to state a

claim. See Harrison v. Fehrman et al., No. 2:14-cv-11323 (E.D. Mich. Apr. 25, 2014); Harrison

v. Burt et al., No. 2:08-cv-12089 (E.D. Mich. Nov. 25, 2008); Harrison v. Martin et al., No. 5:01-

cv-99 (W.D. Mich. Oct. 26, 2001). All of Plaintiff’s dismissals were entered after enactment of

the PLRA on April 26, 1996.

                Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). Plaintiff does not allege facts showing

that he is in imminent danger of serious physical injury.

                Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. In light of the foregoing, the Court’s March 30, 2020, order granting leave to proceed in

forma pauperis will be vacated as improvidently granted. Plaintiff has twenty-eight (28) days

from the date of entry of this order to pay the entire civil action filing fee, which is $400.00. When

Plaintiff pays his filing fee, the Court will screen his complaint as required by 28 U.S.C. § 1915A

and 42 U.S.C. § 1997e(c). If Plaintiff does not pay the filing fee within the 28-day period, this

case will be dismissed without prejudice, but Plaintiff will continue to be responsible for payment

of the $400.00 filing fee.



Dated:    April 9, 2020                                 /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                                   3
SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Building
110 Michigan Street, NW
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                             4
